J-S35043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ELEAZAR YISRAEL                            :
                                               :
                       Appellant               :   No. 647 MDA 2022

               Appeal from the PCRA Order Entered April 6, 2022
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003750-2015


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORADUM BY STEVENS, P.J.E.:                       FILED NOVEMBER 16, 2022

        Appellant, Eleazar Yisrael, appeals from the order entered in the Court

of Common Pleas of Luzerne County dismissing his counseled motion to

reinstate his rights to file a Post-Conviction Relief Act (“PCRA”) 1 appeal after

this Court had dismissed his PCRA appeal seven months earlier for the failure

to complete a docketing statement form pursuant to Pa.R.A.P. 3517. Counsel

for Appellant has filed a purported “Anders brief”2 and a petition to withdraw

as counsel. We reverse the order, deny counsel’s petition to withdraw, and

remand for further proceedings.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.

2   Anders v. California, 386 U.S. 738 (1967).
J-S35043-22



     The trial court aptly summarizes the facts and procedural history of the

present matter:

     This matter arises from an information filed by the Luzerne County
     District Attorney against [Appellant] on November 30, 2015. The
     charges contained in the information were criminal homicide,
     robbery, burglary, tampering with or fabricating physical evidence
     and abuse of corpse. These charges resulted from the fatal
     shooting of Samuel Vacante in his residence located at 20
     Coventry Lane, Drums, Luzerne County, Pennsylvania.

     Appellant entered a plea of not guilty at his arraignment on
     December 1, 2015. Following a six-day trial which concluded on
     December 13, 2016, Appellant was found guilty on all charges.
     Appellant was immediately sentenced to a mandatory term of life
     in prison for first degree murder, a consecutive term of ninety-six
     to one hundred ninety-two months for robbery, fifty-four to one
     hundred eight months for burglary, a consecutive term of nine to
     eighteen months for tampering with or fabricating physical
     evidence and a consecutive term of fifteen to thirty months for
     abuse of corpse. The total sentence was life plus one hundred
     seventy-four to three hundred forty-eight months. His post-
     sentence motion was denied by order dated March 30, 2017.

     A notice of appeal was then filed twenty-five days later.
     Appellant’s convictions and judgment of sentence were affirmed
     by the Superior Court of Pennsylvania in a non-precedential
     decision filed on April 24, 2018.       The Supreme Court of
     Pennsylvania denied Appellant’s Petition for Allowance of Appeal
     on October 31, 2018.

     A pro se Motion for Post-Conviction Collateral [(“PCRA”)]Relief
     was filed by Appellant on November 4, 2019. Counsel was
     appointed to represent Appellant and he filed a Supplement to the
     PCRA petition. On March 30, 2021, a PCRA hearing was held.
     Appellant testified on his own behalf and the Commonwealth
     presented the testimony of trial counsel. Appellant’s Motion for
     PCRA relief was denied by order dated April 19, 2021.

     A Notice of Appeal was filed on behalf of Appellant on May 6, 2021.
     . . . [None of the issues raised in his court-ordered Pa.R.A.P.
     1925(b) statement had been addressed at the PCRA hearing]. On

                                    -2-
J-S35043-22


       July 28, 2021, Appellant’s [counseled] appeal was dismissed by
       the Superior Court of Pennsylvania due to the failure to comply
       with Pa.R.A.P. 3517.

       More than seven months later, a Motion to Reinstate Appeal was
       filed on behalf of Appellant in the trial court.3 This motion was
       denied on April 6, 2022.

       ...

       [The lower court explained its reason for denying the motion, as
       follows:]
____________________________________________


3In the motion filed with the lower court, conflicts counsel (now acting in a
pro bono capacity) stated the following:

       1. On July 28, 2021, the Superior Court dismissed the appeal in this
          matter[, pursuant to Pa.R.A.P. 3517, Docketing Statement], due to
          the failure of the Appellant to submit a Docketing Statement.

       2. It is believed that this Docketing Statement was not filed due to
          confusion by Appellant’s [prior] Counsel of Record; more
          particularly, Appellate Counsel of Record was representing the
          Appellant in Counsel’s capacity as an Assistant Conflicts Counsel
          while Undersigned Counsel was to take over said appeal, in his
          capacity as Assistant Conflicts Counsel.

       3. This matter was being reassigned within the Luzerne County
          Conflicts office to Undersigned Counsel, however Undersigned
          Counsel in his capacity as Assistant Conflicts Counsel, had not yet
          entered his appearance of record with the Appellate court and
          expected Counsel of Record to protect the record until such time.

       4. It is believed that the failure to file the Docketing Statement, which
          caused the appeal to be dismissed was due to miscommunication
          between appellate Counsel of Record and Undersigned Counsel.

       5. Undersigned Counsel has since terminated his association with the
          Luzerne County Conflicts office [and is representing Appellant pro
          bono].

Defendant’s Motion to Reinstate Appeal, 3/21/22, at 1-2.


                                           -3-
J-S35043-22



              As previously indicated, Appellant’s current appeal is
              from the order denying reinstatement of his appellate
              rights. Appellant’s appeal was dismissed by the
              Superior Court of Pennsylvania. [The lower court] has
              no authority to reinstate an appeal dismissed by an
              appellate court.     Appellant’s remedy is to seek
              reinstatement of the appeal from the appellate court.
              See 24 Corpus Juris Secundum Reinstatement of
              Appeal Section 2556.           “Judges of coordinate
              jurisdiction sitting in the same case should not
              overrule each other’s decision.” Commonwealth v.
              Turner, 73 A.3d 1283, 1286 (Pa. Super. 2013). It
              would follow that a trial court should not, and cannot,
              overrule a decision of an appellate court. As a result,
              the April 6, 2022 Order denying Appellant’s Motion to
              Reinstate Appeal should be affirmed.

Lower Court Opinion, 6/16/22, at 1-3. This timely appeal followed.

       Appellate counsel’s “Anders brief” presents the following questions for

our review:

       1. Whether the [lower] court erred as a matter of law in denying
          Mr. Yisrael’s motion to reinstate appeal?

       2. Whether there are any substantive issues of merit that are
          cognizable by the Superior Court in this matter?

Anders brief, at 3. In fact, because the present appeal stems from the denial

of PCRA relief, as explained below, counsel should have filed a Turner/Finley

letter or brief instead.4

____________________________________________


4 When counsel seeks to withdraw on an appeal form the denial of PCRA relief,
counsel should file a Turner/Finley letter or brief, not an Anders brief. See
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). However, we may accept
an Anders brief in lieu of a Turner/Finley letter because an Anders brief
offers broader protection. See Commonwealth v. Widgins, 29 A.3d 816,
(Footnote Continued Next Page)


                                           -4-
J-S35043-22



       As we have observed, the lower court determined that because this

Court issued the order dismissing Appellant’s PCRA appeal, the lower court

possessed neither the authority nor jurisdiction to entertain Appellant’s motion

for reinstatement of his PCRA appeal rights.                     This determination was

erroneous,     as   it   was       incumbent     upon     the    lower    court   to   review

Appellant's counseled motion to reinstate his PCRA rights nunc pro tunc as a

subsequent PCRA petition.            See Commonwealth v. Robinson, 837 A.2d

1157 (Pa. 2003) (treating petition seeking reinstatement of PCRA appeal

rights as a PCRA petition); Commonwealth v. Weimer, 756 A.2d 684, 686

(Pa. Super. 2000) (treating appellant’s motions, including motion to reinstate

appeal rights, as a PCRA petition).

       Our standard of review from the denial of post-conviction relief is

“limited to examining whether the court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238 (Pa. Super. 2011). In the case sub judice, because the

lower court declined to consider Appellant’s motion, we are without an

evidentiary    record      necessary       to    review    his    claim    that   a    mutual

miscommunication involving prior counsel, present counsel, the Luzerne

County     Conflicts     office,    and,   perhaps,       the    administrative/secretarial

operations of the lower court reflected the type of breakdown warranting

____________________________________________


817 n.2 (Pa. Super. 2011). If counsel has filed an Anders brief instead of
a Turner/Finley brief, we analyze whether counsel's brief meets the
standards of Turner/Finley.

                                                -5-
J-S35043-22



reinstatement of his PCRA appeal rights notwithstanding the patent

untimeliness of his most recent PCRA petition in which he raises this claim.

      Therefore, we deem it necessary to remand this matter to the PCRA

court for further development of material facts of record with respect to

Appellant’s request for reinstatement of his PCRA appeal rights nunc pro tunc.

      Order reversed. Case remanded for further proceedings consistent with

this decision.    Petition to withdraw as counsel denied.         Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                                    -6-